DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 have been cancelled. Claims 21-38 have been added. Claims 21-38 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/05/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/01/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 21-23, 26, 28, 31-35, 37, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 9, 12-15, and 18-20 of U.S. Patent No. 10,834,350 in view of Miyakoshi [US 2009/0059031 A1]. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below.
Table 1: Instant Application No. 17/061,710 Claims vs. U.S. Patent No. 10,834,350 Claims
Instant Application No. 17/061,710 Claims (Difference Emphasis Added)
U.S. Patent No. 10,834,350 Claims (Difference Emphasis Added)
21. An image sensing device that comprises a first semiconductor chip which includes a pixel array in which a plurality of pixels are arranged in a matrix and a second semiconductor chip which includes a plurality of readout circuits configured to read out signals from the pixel array, wherein the first semiconductor chip and the second semiconductor chip are stacked on each other, the plurality of pixels includes a plurality of first-type pixels and a plurality of second-type pixels, a number of the plurality of first-type pixels is less than a number of the plurality of the second-type pixels, the image sensing device performs a first image sensing operation and performs a second image sensing operation, in a first image sensing operation, first signal read out from the plurality of first-type pixels by the plurality of readout circuits is performed, in a second image sensing operation, second signal read out from the plurality of second- type pixels by the plurality of readout circuits is performed, and a control parameter for second-type pixels in the second image sensing is determined based on the first signal read out from the plurality of first-type pixels in the first image sensing operation.


28. The device according to claim 23, wherein in each of pixel rows to which the plurality of the first-type pixels belong, each of the plurality of first-type pixels is arranged for every M pixels (M is a positive integer not less than 2), in the pixel array, the pixel row to which the plurality of the first-type pixels belong is arranged for every N rows (N is an integer not less than 2), and signal readout is performed simultaneously from first-type pixels belonging to continuous L pixel rows (L is an integer not less than 2) among pixel rows to which the plurality of the first- type pixels belong.

31. The device according to claim 21, wherein an image sensing operation of performing one first image sensing operation and one second image sensing operation is repeated, and in the image sensing operation, after signals generated by the first image sensing operation are read out by the plurality of readout circuits, signals generated by the second image sensing operation are read out by the plurality of readout circuits.
a first pixel which belongs to a first pixel row of the pixel array and a first pixel column of the pixel array, a second pixel which belongs to a second pixel row of the pixel array and the first pixel column of the pixel array, and a third pixel which belongs to the second pixel row of the pixel array and a second pixel column of the pixel array, and the plurality of readout circuits comprising a first readout circuit connected to the first pixel and the second pixel and a second readout circuit connected to the third pixel, wherein the image sensing device performs a first image sensing operation and performs a second image sensing operation after the first image sensing operation, wherein in the first image sensing operation, signal read out from the first pixel by the first readout circuit and simultaneously, and wherein in the second image sensing operation, signal read out from the first pixel by the first readout circuit and signal read out from the third pixel by the second readout circuit are performed separately, and signal read out from the first pixel by the first readout circuit and signal read out from the second pixel by the first readout circuit are performed separately, and wherein a controller determines, based on a signal generated by the first image sensing 
operation, a control parameter which is to be used to control the second image sensing operation, wherein the second image sensing operation is performed based on the control parameter, wherein a plurality of image sensing operations are repeated over a plurality of periods, wherein an image sensing operation performed in one period of the plurality of periods includes: reading out a first plurality of signals by the plurality of readout circuits, the first plurality of signals being generated by the first image sensing operation, and reading out a second plurality of signals by the plurality of readout circuits, the second plurality of signals being generated by the second image sensing operation, wherein the second plurality of signals are read out after the first plurality of signals are read out, and wherein the controller performs the second image sensing operation in the one period by using the control parameter determined by the first image sensing operation in the one period.

5. The device according to claim 1, wherein the plurality of pixels comprise a plurality of first-type pixels that include the first pixel and the third pixel, and whose signals are read out simultaneously with the signals of the first pixel and the third pixel, and a plurality of second-type pixels that include the second pixel, in each of pixel rows to which the plurality of the first-type pixels belong, each of the plurality of first-type pixels is arranged for every M pixels (M is a positive integer not less than 2), in the pixel array, the pixel row to which the plurality of the first-type pixels belong is arranged for every N rows (N is an integer not less than 2), and signal readout is performed simultaneously from first-type pixels belonging to continuous L pixel rows (L is an integer not less than 2) among pixel rows to which the plurality of the first-type pixels belong.

18. The device according to claim 1, further comprising: a first semiconductor chip and a second semiconductor chip stacked on each other, wherein the pixel array is arranged in the first semiconductor chip, and at least one of the plurality of readout circuits and a signal processor configured to process a signal obtained by the plurality of readout circuits is arranged in the second semiconductor chip.

8. The device according to claim 1, wherein the control parameter comprises at least one of an exposure time of accumulating charges, a gain of the plurality of readout circuits, conversion resolution of the plurality of readout circuits, and a signal readout region of the pixel array in the second image sensing operation.
23. The device according to claim 21, wherein the control parameter comprises an exposure time of accumulating charges in the second image sensing operation.
8. The device according to claim 1, wherein the control parameter comprises at least one of an exposure time of accumulating charges, a gain of the plurality of readout circuits, conversion resolution of the plurality of readout circuits, and a signal readout region of the pixel array in the second image sensing operation.

9. The device according to claim 1, wherein the controller determines the control parameter for at least one of not less than one row of the pixel array and not less than one column of the pixel array.
32. The device according to claim 31, further comprising a controller configured to determine the control parameter, wherein the first image sensing operation comprises a first preliminary image sensing operation and a second preliminary image sensing operation which is performed after the first preliminary image sensing operation, the plurality of first-type pixels comprise a first preliminary image sensing pixel which is used in the first preliminary image sensing operation and a second preliminary image sensing pixel which is different from the first preliminary image sensing pixel and is used in the second preliminary image sensing operation, -6-the controller determines, based on a signal generated by the first preliminary image sensing pixel in the first preliminary image sensing operation, a preliminary image sensing parameter to be used for accumulating charges in the second preliminary image sensing operation and controlling the second preliminary image sensing operation, the controller causes the plurality of readout circuits to read out each signal generated by the second preliminary image sensing pixel in the second preliminary image sensing operation, and the controller determines the control parameter by using the signal generated by the second preliminary image sensing pixel.
12. The device according to claim 1, wherein the first image sensing operation comprises a first preliminary image sensing operation and a second preliminary image sensing operation which is performed after the first preliminary image sensing operation, the plurality of pixels comprise a plurality of first-type pixels that include the first pixel and the third pixel, and a plurality of second-type pixels that include the second pixel, the plurality of first-type pixels comprise a first preliminary image sensing pixel which is used in the first preliminary image sensing operation and a second preliminary image sensing pixel which is different from the first preliminary image sensing pixel and is used in the second preliminary image sensing operation, and the controller determines, based on a signal generated by the first preliminary image sensing pixel in the first preliminary image sensing operation, a preliminary image sensing parameter to be used for accumulating charges in the second preliminary image sensing operation and controlling the second preliminary image sensing operation, the controller causes the plurality of readout circuits to read out each signal generated by the second preliminary image sensing pixel in the second preliminary image sensing operation, and the controller determines the control parameter by using the signal generated by the second preliminary image sensing pixel.
33. The device according to claim 32, wherein in the pixel array, a region in which the first preliminary image sensing pixel is arranged comprises a region in which the second preliminary image sensing pixel is arranged.
13. The device according to claim 12, wherein in the pixel array, a region in which the first preliminary image sensing pixel is arranged comprises a region in which the second preliminary image sensing pixel is arranged.

14. The device according to claim 12, wherein in the pixel array, a region in which the second preliminary image sensing pixel is arranged comprises a region in which of the plurality of pixels, a pixel whose signal is to be read out in the second image sensing operation is arranged.
35. The device according to claim 34, wherein the preliminary image sensing parameter comprises at least one of an exposure time of accumulating charges, a gain of the plurality of readout circuits, conversion resolution of the plurality of readout circuits, and a signal readout region of the pixel array in the second preliminary image sensing operation.
15. The device according to claim 12, wherein the preliminary image sensing parameter comprises at least one of an exposure time of accumulating charges, a gain of the plurality of readout circuits, conversion resolution of the plurality of readout circuits, and a signal readout region of the pixel array in the second preliminary image sensing operation.	
37. A camera comprising: an image sensing device defined in claim 21; and a control device configured to control an operation of the image sensing device.  
19. A camera comprising: an image sensing device defined in claim 1; and a control device configured to control an operation of the image sensing device.  
38. A transportation equipment that includes a driving device, comprising: an image sensing device defined in claim 21; and a control device configured to control the driving device based on information acquired by the image sensing device.
20. A transportation equipment that includes a driving device, comprising: an image sensing device defined in claim 1;  and a control device configured to control the driving device based on information acquired by the image sensing device.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
The U.S. Patent fails to explicitly disclose a number of the plurality of first-type pixels is less than a number of the plurality of the second-type pixels, the plurality of second-type pixels, further comprising a controller configured to determine the control parameter.
Miyakoshi discloses a number of the plurality of first-type pixels is less than a number of the plurality of the second-type pixels ([Fig. D2 and 0049] In the all-angle-of-view thinning-out read processing, one quarter of the total number of pixels is also read out of the effective image area AR by performing the thinning-out read as shown in, for example, FIG. 2 (D2). If such the all-pixel partially read processing and the all-angle-of-view thinning-out read processing are performed, an amount of the image signal may be also made equal to that of the standard image capture mode even when the frame rate is set to the rate that is three or four times the reference frame rate.), the plurality of second-type pixels ([0010] an all-pixel partially read processing in which all the pixels of a partial region of the effective image area are read out of the partial region to generate the image signal [0046] FIG. 2 illustrate pixel positions in the image signal output from the image sensor 111 and the pixels indicated by oblique lines indicate pixels which is not included in the image signal. Herein, if the standard image capture mode is set, the image sensor 111 reads all the pixels out of the effective image area AR of the image-capturing surface as shown in FIG. 2 (A) to output the image signal.), further comprising a controller configured to determine the control parameter ([0053] The camera-signal-processing unit 12 further performs camera-signal-processing on an image signal DV4 supplied from the image compression/decompression unit 31 when performing any reproduction operations of the recorded image-captured picture to output it as a reproduction image signal DV5 to the display-processing unit 21. This camera-signal-processing unit 12 performs a white balance adjustment processing, a color compensation processing, an auto focus (AF) processing, an auto exposure (AE) processing, and the like as the camera signal processing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Miyakoshi in order .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 21-28 and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Miyakoshi [US 2009/0059031 A1] in view of Aoki [US 2013/0107093 A1].
In regards to claim 21, Miyakoshi discloses an image sensing device that comprises a first semiconductor chip which includes a pixel array in which a plurality of pixels are arranged in a matrix ([0045] all the pixels are read out of the effective image area of the image-capturing surface in the solid-state image-capturing device (hereinafter, referred to as "all-pixel and all-angle-of-view read processing")) ([0044] The image sensor 111 of the image-capturing unit 11 is configured by using solid-state image-capturing device of complementary metal oxide semiconductor (CMOS) type or the like. The image sensor 111 performs photoelectric conversion processing on an optical image formed on the image-capturing surface by a lens unit, which is not shown, and outputs an image signal constituted of a color signal of primary colors, for example, red, green and blue. It is to be noted that the image sensor 111 is provided with a correlated double sampling (CDS) circuit in which correlated double sampling processing is carried out, thereby reducing any noise in the image signal.), ([0010] an all-pixel partially read processing in which all the pixels of a partial region of the effective image area are read out of the partial region to generate the image signal [0046] FIG. 2 illustrate pixel positions in the image signal output from the image sensor 111 and the pixels indicated by oblique lines indicate pixels which is not included in the image signal. Herein, if the standard image capture mode is set, the image sensor 111 reads all the pixels out of the effective image area AR of the image-capturing surface as shown in FIG. 2 (A) to output the image signal.), a number of the plurality of first-type pixels is less than a number of the plurality of the second-type pixels ([Fig. D2 and 0049] In the all-angle-of-view thinning-out read processing, one quarter of the total number of pixels is also read out of the effective image area AR by performing the thinning-out read as shown in, for example, FIG. 2 (D2). If such the all-pixel partially read processing and the all-angle-of-view thinning-out read processing are performed, an amount of the image signal may be also made equal to that of the standard image capture mode even when the frame rate is set to the rate that is three or four times the reference frame rate.), the image sensing device performs a first image sensing operation and performs a second image sensing operation ([Fig. 11] the user switches modes from the high-speed image capture (twice the reference frame rate) to the regular image capture mode), in a first image sensing operation, first signal read out from the plurality of first-type pixels by the plurality of readout circuits is performed ([0047] Further, when the image-capturing apparatus 10 is set to the high-speed image capture mode, the image sensor 111 is controlled under the control unit 61 and performs the all-angle-of-view thinning-out read processing or the all-pixel partially read processing to output the image signal at a higher frame rate than the reference frame rate with an integral multiple thereof. [0049] In the all-angle-of-view thinning-out read processing, one quarter of the total number of pixels is also read out of the effective image area AR by performing the thinning-out read as shown in, for example, FIG. 2 (D2).), in a second image sensing operation, second signal read out from the plurality of second- type pixels by the plurality of readout circuits is performed ([0010] an all-pixel partially read processing in which all the pixels of a partial region of the effective image area are read out of the partial region to generate the image signal [0046] FIG. 2 illustrate pixel positions in the image signal output from the image sensor 111 and the pixels indicated by oblique lines indicate pixels which is not included in the image signal. Herein, if the standard image capture mode is set, the image sensor 111 reads all the pixels out of the effective image area AR of the image-capturing surface as shown in FIG. 2 (A) to output the image signal.), and a control parameter for reading out the second signal from the plurality of second-type pixels in the second image sensing is determined based on the first signal read out from the plurality of first-type pixels in the first image sensing operation ([0053] The camera-signal-processing unit 12 further performs camera-signal-processing on an image signal DV4 supplied from the image compression/decompression unit 31 when performing any reproduction operations of the recorded image-captured picture to output it as a reproduction image signal DV5 to the display-processing unit 21. This camera-signal-processing unit 12 performs a white balance adjustment processing, a color compensation processing, an auto focus (AF) processing, an auto exposure (AE) processing, and the like as the camera signal processing.).
Aoki discloses an image sensing device that comprises a first semiconductor chip which includes a pixel array in which a plurality of pixels are arranged in a matrix and a second semiconductor chip which includes a plurality of readout circuits configured to read out signals from the pixel array ([0028] FIGS. 2A and 2B are diagrams illustrating the configuration of the solid-state imaging device 102. The solid-state imaging device 102 includes two substrates (a pixel substrate 201 and a circuit substrate 208) in which circuit components (photoelectric conversion elements, transistors, capacitors, and the like) of pixels and peripheral circuits peripheral to pixels are disposed.), wherein the first semiconductor chip and the second semiconductor chip are stacked on each other (As shown in FIG. 3, the solid-state imaging device 102 has a configuration in which the pixel substrate 201 and the circuit substrate 208 overlap.  The pixel substrate 201 and the circuit substrate 208 are electrically connected to each other so that electric signals are transmitted and received between the two substrates when the pixels are driven.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miyakoshi with the explicit teachings of two substrates of the solid-state imaging device wherein they are overlapped on top of each other as taught by Aoki. The motivation behind this modification would have been to improve the signal readout of the pixels of the solid-state imaging device [See Aoki].

In regards to claim 22, the limitations of claim 21 have been addressed. Miyakoshi discloses wherein the control parameter comprises at least one of an exposure time of accumulating charges, a gain of the plurality of readout circuits, conversion resolution of the plurality of readout circuits, and a signal readout region of the pixel array in the second image sensing operation ([0053] The camera-signal-processing unit 12 further performs camera-signal-processing on an image signal DV4 supplied from the image compression/decompression unit 31 when performing any reproduction operations of the recorded image-captured picture to output it as a reproduction image signal DV5 to the display-processing unit 21. This camera-signal-processing unit 12 performs a white balance adjustment processing, a color compensation processing, an auto focus (AF) processing, an auto exposure (AE) processing, and the like as the camera signal processing. [0056] A gain control portion 123 corrects fluctuations in a signal level, which is generated by a change in the frame rate in the image sensor 111, to the image signal processed in the pixel compensation portion 122. Namely, if the frame rate is increased, a period of charge storage time in the image sensor 111 becomes shorter so that the signal level is lowered. Accordingly, the gain control portion 123 corrects the signal level so that, if the frame rate is changed, the signal levels before and after the change can be identical to each other.).

In regards to claim 23, the limitations of claim 21 have been addressed. Miyakoshi discloses wherein the control parameter comprises an exposure time of accumulating charges in the second image sensing operation ([0056] A gain control portion 123 corrects fluctuations in a signal level, which is generated by a change in the frame rate in the image sensor 111, to the image signal processed in the pixel compensation portion 122. Namely, if the frame rate is increased, a period of charge storage time in the image sensor 111 becomes shorter so that the signal level is lowered. Accordingly, the gain control portion 123 corrects the signal level so that, if the frame rate is changed, the signal levels before and after the change can be identical to each other.).

In regards to claim 24, the limitations of claim 23 have been addressed. Miyakoshi discloses wherein at least one of the plurality of first-type pixels is arranged in a first pixel row, and the plurality of the first-type pixels is not arranged in a second pixel row adjacent to the ([Fig. 2 (D2)] top left pixel belongs to the first pixel row and the first pixel column).

In regards to claim 25, the limitations of claim 23 have been addressed. Miyakoshi discloses wherein at least one of the plurality of first- type pixels is arranged in a first pixel column, and the plurality of the first-type pixels is not arranged in a second pixel column adjacent to the first pixel column ([Fig. 2 (D2)] top left pixel belongs to the first pixel row and the first pixel column).

In regards to claim 26, the limitations of claim 23 have been addressed. Miyakoshi discloses wherein the control parameter is determined by at least one of not less than one row of the pixel array and not less than one column of the pixel array ([0053] The camera-signal-processing unit 12 further performs camera-signal-processing on an image signal DV4 supplied from the image compression/decompression unit 31 when performing any reproduction operations of the recorded image-captured picture to output it as a reproduction image signal DV5 to the display-processing unit 21. This camera-signal-processing unit 12 performs a white balance adjustment processing, a color compensation processing, an auto focus (AF) processing, an auto exposure (AE) processing, and the like as the camera signal processing.).

In regards to claim 27, the limitations of claim 23 have been addressed. Miyakoshi discloses wherein a signal is read out from the plurality of second-type pixels in a second image ([0010] an all-pixel partially read processing in which all the pixels of a partial region of the effective image area are read out of the partial region to generate the image signal [0046] FIG. 2 illustrate pixel positions in the image signal output from the image sensor 111 and the pixels indicated by oblique lines indicate pixels which is not included in the image signal. Herein, if the standard image capture mode is set, the image sensor 111 reads all the pixels out of the effective image area AR of the image-capturing surface as shown in FIG. 2 (A) to output the image signal.).

In regards to claim 28, the limitations of claim 23 have been addressed. Miyakoshi discloses wherein in each of pixel rows to which the plurality of the first-type pixels belong, each of the plurality of first-type pixels is arranged for every M pixels (M is a positive integer not less than 2) ([Fig. 2 (D2)] the thinning out pixels (white) are arranged for every 3rd pixel), in the pixel array, the pixel row to which the plurality of the first-type pixels belong is arranged for every N rows (N is an integer not less than 2) ([Fig. 2 (D2)] the thinning out pixels (white) are arranged for every 3rd row), and signal readout is performed simultaneously from first-type pixels belonging to continuous L pixel rows (L is an integer not less than 2) among pixel rows to which the plurality of the first- type pixels belong [Fig. 2 (D2)].

In regards to claim 31, the limitations of claim 21 have been addressed. Miyakoshi discloses wherein an image sensing operation of performing one first image sensing operation and one second image sensing operation is repeated [Fig. 11], and in the image sensing operation, after signals generated by the first image sensing operation are read out by the ([Fig. 11] the high-speed image capture is performed before and after a regular image capture).

In regards to claim 32, the limitations of claim 31 have been addressed. Miyakoshi discloses further comprising a controller configured to determine the control parameter, wherein the first image sensing operation comprises a first preliminary image sensing operation and a second preliminary image sensing operation which is performed after the first preliminary image sensing operation ([Fig. 11] the high-speed image capture is performed before and after a regular image capture), the plurality of first-type pixels comprise a first preliminary image sensing pixel which is used in the first preliminary image sensing operation and a second preliminary image sensing pixel which is different from the first preliminary image sensing pixel and is used in the second preliminary image sensing operation ([0045] When the image-capturing apparatus 10 is set to the standard image capture mode, the image sensor 111 is controlled under the control unit 61 and performs processing such that all the pixels are read out of the effective image area of the image-capturing surface in the solid-state image-capturing device (hereinafter, referred to as "all-pixel and all-angle-of-view read processing") to output an image signal with a reference frame rate, for example, 60 frames/second (fps).), the controller determines, based on a signal generated by the first preliminary image sensing pixel in the first preliminary image sensing operation, a preliminary image sensing parameter to be used for accumulating charges in the second preliminary image sensing operation and controlling the second preliminary image sensing operation ([0056] A gain control portion 123 corrects fluctuations in a signal level, which is generated by a change in the frame rate in the image sensor 111, to the image signal processed in the pixel compensation portion 122. Namely, if the frame rate is increased, a period of charge storage time in the image sensor 111 becomes shorter so that the signal level is lowered. Accordingly, the gain control portion 123 corrects the signal level so that, if the frame rate is changed, the signal levels before and after the change can be identical to each other.), the controller causes the plurality of readout circuits to read out each signal generated by the second preliminary image sensing pixel in the second preliminary image sensing operation, and the controller determines the control parameter by using the signal generated by the second preliminary image sensing pixel ([0053] The camera-signal-processing unit 12 further performs camera-signal-processing on an image signal DV4 supplied from the image compression/decompression unit 31 when performing any reproduction operations of the recorded image-captured picture to output it as a reproduction image signal DV5 to the display-processing unit 21. This camera-signal-processing unit 12 performs a white balance adjustment processing, a color compensation processing, an auto focus (AF) processing, an auto exposure (AE) processing, and the like as the camera signal processing.).

In regards to claim 33, the limitations of claim 32 have been addressed. Miyakoshi discloses wherein in the pixel array, a region in which the first preliminary image sensing pixel is arranged comprises a region in which the second preliminary image sensing pixel is arranged ([Fig. 2 (D2)] the thinning out pixels (white) are read also for the all-pixel readout image signal).
In regards to claim 34, the limitations of claim 33 have been addressed. Miyakoshi discloses wherein in the pixel array, a region in which the second preliminary image sensing pixel is arranged comprises a region in which of the plurality of pixels, a pixel whose signal is to be read out in the second image sensing operation is arranged ([Fig. 2(D2) and 0046] FIG. 2 illustrate pixel positions in the image signal output from the image sensor 111 and the pixels indicated by oblique lines indicate pixels which is not included in the image signal. Herein, if the standard image capture mode is set, the image sensor 111 reads all the pixels out of the effective image area AR of the image-capturing surface as shown in FIG. 2 (A) to output the image signal.).

In regards to claim 35, the limitations of claim 34 have been addressed. Miyakoshi discloses wherein the preliminary image sensing parameter comprises at least one of an exposure time of accumulating charges, a gain of the plurality of readout circuits, conversion resolution of the plurality of readout circuits, and a signal readout region of the pixel array in the second preliminary image sensing operation ([0053] The camera-signal-processing unit 12 further performs camera-signal-processing on an image signal DV4 supplied from the image compression/decompression unit 31 when performing any reproduction operations of the recorded image-captured picture to output it as a reproduction image signal DV5 to the display-processing unit 21. This camera-signal-processing unit 12 performs a white balance adjustment processing, a color compensation processing, an auto focus (AF) processing, an auto exposure (AE) processing, and the like as the camera signal processing. [0056] A gain control portion 123 corrects fluctuations in a signal level, which is generated by a change in the frame rate in the image sensor 111, to the image signal processed in the pixel compensation portion 122. Namely, if the frame rate is increased, a period of charge storage time in the image sensor 111 becomes shorter so that the signal level is lowered. Accordingly, the gain control portion 123 corrects the signal level so that, if the frame rate is changed, the signal levels before and after the change can be identical to each other.).

In regards to claim 36, the limitations of claim 6 have been addressed. Miyakoshi discloses wherein a scanning time of the first image sensing operation is shorter than a scanning time of the second image sensing operation [Fig. 11-21].

In regards to claim 37, Miyakoshi discloses a camera ([Title] Image-Capturing Apparatus) comprising: an image sensing device defined in claim 21 [See rejection of claim 21]; and a control device configured to control an operation of the image sensing device ([0010] a control unit that controls the image sensor to switch in units of a set period of time between an all-angle-of-view thinning-out read processing in which a thinning-out read is performed on a pixel in an effective image area to generate the image signal and an all-pixel partially read processing in which all the pixels of a partial region of the effective image area are read out of the partial region to generate the image signal).

s 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Miyakoshi in view of Aoki in further view of Araki et al. (Hereafter, “Araki”) [US 2010/0283881 A1].
In regards to claim 29, the limitations of claim 28 have been addressed. Miyakoshi discloses further comprising in each of the pixel rows to which the plurality of the first-type pixels belong ([Fig. 2 (D2)] the thinning out pixels (white) are arranged for every 3rd row), ([0046 and Fig. 2 (D2)] FIG. 2 illustrate pixel positions in the image signal output from the image sensor 111 and the pixels indicated by oblique lines indicate pixels which is not included in the image signal.).
Araki discloses further comprising in each of the pixel rows to which the plurality of the first-type pixels belong, a first signal line group configured to control the first-type pixels belonging to each of the pixel rows among the plurality of first-type pixels, and a second signal line group configured to control a pixel other than the plurality of first-type pixels ([0105] The CMOS image sensor 10B of this embodiment has a structure in which plural, for example, two systematic (two lines) vertical signal lines 18 are arranged for each pixel column. Unit pixels 20 are alternately connected to the two systematic vertical signal lines 18A and 18B for the respective pixel rows. Specifically, the connection relation is such that each of the pixels 20 of the first pixel row from above in the drawing is connected to the vertical signal line 18A, and each of the pixels 20 of the second pixel row is connected to the vertical signal line 18B, each of the pixels 20 of the third pixel row is connected to the vertical signal line 18A, and so on.).


In regards to claim 30, the limitations of claim 29 have been addressed. Miyakoshi discloses further comprising a third signal line group configured to control a pixel included in each of plurality of pixel rows which do not include the plurality of first-type pixels, and a total signal line count of the first signal line group and the second signal line group and a line count of the third signal line group are equal to each other [Fig. 2 (D2)].
Araki discloses further comprising a third signal line group configured to control a pixel included in each of plurality of pixel rows which do not include the plurality of first-type pixels, and a total signal line count of the first signal line group and the second signal line group and a line count of the third signal line group are equal to each other [Fig. 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miyakoshi with teachings of Araki. The motivation behind this modification would have been to improve high-speed image pickup [See Araki].

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Miyakoshi in view of Aoki in further view of Takamoto et al. (Hereafter, “Takamoto”) [US 2019/0141263 A1].
In regards to claim 38, Miyakoshi discloses an image sensing device defined in claim 21 [See rejection of Claim 1].
Takamoto discloses a transportation equipment that includes a driving device, comprising: a control device configured to control the driving device based on information acquired by the image sensing device ([0002 and 0165] the control device for an imaging control section wherein pixel thinning is performed on a CMOS sensor can be applied to a vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miyakoshi with teachings of Takamoto. The motivation behind this modification would have been to improve the imaging device [See Takamoto].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482